IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,394, AP-76,395 & AP-76,396




EX PARTE LLEWELLYN SCOTT, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NO. 16193 IN THE 329TH DISTRICT COURT
FROM WHARTON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts
of possession of a controlled substance and one count of tampering with evidence and sentenced to
seventy-five years’ imprisonment for each count.  The Thirteenth Court of Appeals affirmed his
conviction. Scott v. State, No. 13-08-315-CR (Tex. App–Corpus Christi, August 17, 2009).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  We remanded this
application to the trial court for findings of fact and conclusions of law.
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Thirteenth Court of Appeals in Cause No. 13-08-315-CR that affirmed his conviction in Case
No. 16193 from the 329th Judicial District Court of Wharton County.  Applicant shall file his petition
for discretionary review with the Thirteenth Court of Appeals within 30 days of the date on which
this Court’s mandate issues.
 
Delivered: August 25, 2010
Do not publish